Garrison, J.
(dissenting). From the earliest of the decisions in the constitutional amendments of 1875 (Van Riper v. Parsons, 11 Vroom 1) down to the latest (McCarthy v. Queen, 47 Id. 144, 828), it has been expressly held that “if *630the classification be illusive, being contrived with a view of escaping the constitutional restriction, it can lend no support to legislation connected with it.”
The present case is an illustration of such a contrivance with such a result, and hence falls under the condemnation of the long line of cases referred to, the first and last of which, as well as most that come between, were cases “relating to the structure and machinery of municipal government” if that circumstance be of any significance upon the construction of the constitution or the duty to enforce its plain provisions.
For affirmance — Swayze, Parker, Voorhees, Bogert, Vredenburgh, Vroom, Gray, Dill, Congdon, JJ. 9.
For reversal — The Chancellor, Garrison, Bekgen, JJ. 3.